DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).



Notice of Pre-AIA  or AIA  Status
1The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2005/0285811) in view of Inagaki et al. (US 2016/0299526), and McGinity et al. (AVIE: A Versatile Multi-User Stereo 360° Interactive VR Theatre).

As to claim 5, Kawase discloses a display device comprising: a display panel (12 of figs. 10 and detailed in fig. 3), a protective substrate (121 of fig. 10 and detailed in fig. 3) wherein the display panel comprises a display region (122 of fig. 10 and detailed in fig. 3) and a light-transmitting 5region at one end of the display panel (transmission section 124 of fig. 10 and detailed in fig. 3), wherein the light-transmitting 5region adjacent to the display region (transmission section 124 adjacent to 122 of fig. 10), wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel (121 under 122 of fig. 3), wherein light-transmitting region extends beyond the protective substrate (124 is positioned beyond 121 of fig. 3), but fails to disclose that device the display panel is flexible, wherein the display panel is curved to form a ring so that the light-transmitting region overlaps with a display surface side of the display region, 10wherein the display device is in the form of a cylinder; and wherein the display surface side of the display region faces inward.
In the same field of endeavor, Inagaki discloses a display device, wherein the display panel further comprises a protective substrate (16 of fig. 21) a light-blocking region (electronic module 19 of fig. 21) adjacent to the display region (display 18 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawase and the teachings of Inagaki, such that device of Inagaki was modified to comprise a display panel that is flexible and wherein the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to minimize discontinuity within the display surface of the band when worn by a user and provided on the bottom of the user's wrist (Inagaki, [0004 - 0005]).
Kawase in view of Inagaki fails to disclose that the display surface side of the display region faces inward.
In the same field of continues displays, McGinity discloses a cylindrical display (figure on page 1), wherein display surface side of display region faces inward (figure on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawase in view of Inagaki and the teachings of McGinity, such that the display surface side of the display region would face inward as disclosed by McGinity, with motivation to provides a highly immersive and interactive environment for up to 20 users (Abstract).
As to claim 6 (dependent on 5), Kawase in view of Inagaki discloses the display device, wherein a ring-shaped seamless image is displayed on the display region along a curved surface of the cylinder (Kawase discloses seamless image generation as shown in fig. 10 while Inagaki discloses that image is displayed along a ring display 18 of fig. 21).  
15 As to claim 7 (dependent on 5), Kawase discloses the display device, wherein the display region comprises an organic electroluminescent element (organic electroluminescent (EL) display apparatus [0038]).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Inagaki, McGinity and Kojima et al. (US 2015/0028316).
As to claim 8 (dependent on 5), Kawase discloses the display device, wherein the light-transmitting region 25is provided along a first long side (region 124 of fig. 10), but does not disclose providing the light-transmitting region 25 along a first short side adjacent to the first long side of the display panel.  
In the same field of endeavor, Kojima discloses a display panel (figs. 7 and 8), wherein light-transmitting region 25is provided along a first long side (light transmitting region 37 of fig. 7 along long side of emitting part 35 of fig. 8) and25 along a first short side adjacent to the first long side of the display panel (light transmitting region 37 of fig. 7 along short side of emitting part 35 of fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawase in view of Inagaki and McGinity and teachings of Kojima such that transparent regions were provided along long and short sides of display panel as disclosed by Kawase, with motivation to provide a large-area light emitting panel (Kojima [0009]).

Claims 1 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US 2005/0285811) in view of Inagaki et al. (US 2016/0299526), Kim et al. (US 2014/0239277) and McGinity et al. (AVIE: A Versatile Multi-User Stereo 360° Interactive VR Theatre).

As to claim 1, Kawase discloses a display device comprising: a display panel (12 of figs. 10 and detailed in fig. 3), a protective substrate (121 of fig. 10 and detailed in fig. 3) wherein the display panel comprises a display region (122 of fig. 10 and detailed in fig. 3) and a light-transmitting 5region at one end of the display panel (transmission section 124 of fig. 10 and detailed in fig. 3), wherein the light-transmitting 5region adjacent to the display region (transmission section 124 adjacent to 122 of fig. 10), wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel (121 under 122 of fig. 3), wherein light-transmitting region extends beyond the protective substrate (124 is positioned beyond 121 of fig. 3), but fails to disclose that device wherein the display panel comprises a light-blocking region adjacent to the display region, wherein the light-blocking region comprises a flexible printed circuit and a driver circuit, the display panel is flexible, wherein the display panel is curved to form a ring so that the light-transmitting region overlaps with a display surface side of the display region, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough, 10wherein the display device is in the form of a cylinder; and wherein the display surface side of the display region faces inward.
In the same field of endeavor, Inagaki discloses a display device, wherein the display panel further comprises a protective substrate (16 of fig. 21) a light-blocking region (electronic module 19 of fig. 21) adjacent to the display region (display 18 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawase and the teachings of Inagaki, such that device of Inagaki was modified to comprise a display panel that is flexible and wherein the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to minimize discontinuity within the display surface of the band when worn by a user and provided on the bottom of the user's wrist (Inagaki, [0004 - 0005]).
Kawase in view of Inagaki fails to disclose that the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough, the display surface side of the display region faces inward.
In the same field of endeavor, Kim discloses a display device (fig. 1), wherein device comprises a protective substrate (substrate 110 of fig. 4), wherein the protective substrate (substrate 110 of fig. 4) is provided on a surface opposite to the display surface side of the display panel (100 of fig. 4), a light-blocking region (DA of fig. 4) comprises a flexible printed circuit (FPCB 300 of fig. 4) and a driver circuit (200 of fig. 2), wherein the protective substrate comprises an opening (160 of fig. 4) to pass the flexible printed circuit therethrough (FPCB 300 of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawase and the teachings of Inagaki, such that device of Inagaki was modified such that a flexible printed circuit board was provided as disclosed by Kim, with motivation to provide a device with reduced tension applied to driver carrying FPCB (Kim, [0009]) 
Kawase in view of Inagaki and Kim fails to disclose that the display surface side of the display region faces inward.
In the same field of continues displays, McGinity discloses a cylindrical display (figure on page 1), wherein display surface side of display region faces inward (figure on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawase in view of Inagaki and Kim and the teachings of McGinity, such that the display surface side of the display region would face inward as disclosed by McGinity, with motivation to provides a highly immersive and interactive environment for up to 20 users (Abstract).
As to claim 2 (dependent on 1), Kawase in view of Inagaki discloses the display device, wherein a ring-shaped seamless image is displayed on the display region along a curved surface of the cylinder (Kawase discloses seamless image generation as shown in fig. 10 while Inagaki discloses that image is displayed along a ring display 18 of fig. 21).  
15 As to claim 3 (dependent on 1), Kawase discloses the display device, wherein the display region comprises an organic electroluminescent element (organic electroluminescent (EL) display apparatus [0038]).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase in view of Inagaki, Kim, McGinity and Kojima et al. (US 2015/0028316).
As to claim 4 (dependent on 1), Kawase discloses the display device, wherein the light-transmitting region 25is provided along a first long side (region 124 of fig. 10), but does not disclose providing the light-transmitting region 25 along a first short side adjacent to the first long side of the display panel.  
In the same field of endeavor, Kojima discloses a display panel (figs. 7 and 8), wherein light-transmitting region 25is provided along a first long side (light transmitting region 37 of fig. 7 along long side of emitting part 35 of fig. 8) and25 along a first short side adjacent to the first long side of the display panel (light transmitting region 37 of fig. 7 along short side of emitting part 35 of fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawase in view of Inagaki, Kim and McGinity and teachings of Kojima such that transparent regions were provided along long and short sides of display panel as disclosed by Kawase, with motivation to provide a large-area light emitting panel (Kojima [0009]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 10,572,211in view of Inagaki. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 5 of Instant Application
Claim 1 of U.S. Patent No. 10,572,211
A display device comprising: 
a display panel, 
a protective substrate, 
5wherein the display panel comprises 
a display region and 
a light-transmitting region at one end of the display panel,
wherein the light-transmitting region is adjacent to the display region, wherein 


the display panel is flexible, wherein 

the display panel is curved to 


form a ring so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, 
wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel,
wherein the light-transmitting region extends beyond the protective substrate,
wherein the display device is in the form of a cylinder, and wherein the display surface side of the display region faces inward.
A display device comprising: 
a first display panel; and a second display panel, 
wherein the first display panel comprises 
a first display region and 
a first light-transmitting region adjacent to the first display region, wherein 
the second display panel comprises a second display region and a second light-transmitting region adjacent to the second display region, wherein 

the first display panel and the second display panel are flexible, wherein 
the first display panel and the second display panel are joined to 
form a ring so that the first light-transmitting region at one end of the first display panel overlaps with a display surface side of the second display region and 
the second light-transmitting region at one end of the second display panel overlaps with a display surface side of the first display region, 


wherein the display device is in the form of a cylinder, and wherein the display surface side of the first display region and the display surface side of the second display region face inward.
Claim 1 of U.S. Patent No. 10,572,211 discloses display device comprising two display panels overlapping each other but does not disclose a display panel that overlaps itself, wherein device comprises a protective substrate, wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel.
In the same field of endeavor, Inagaki discloses a display device comprising a protective substrate (16 of fig. 21), wherein the display panel comprises a light-blocking region adjacent to the display region (electronic module 19 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of U.S. Patent No. 10,572,211  and the teachings of Inagaki, such that device of Inagaki was modified such that the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to simplify the design by utilizing a single flexible display panel that minimizes discontinuity within the display surface and that enables various images to be displayed on the electronic display in a manner that is easily viewable to a user (Inagaki [0004 - 0005]).


Claim 6 is similarly rejected over claim 2 of U.S. Patent No. 10,572,211 in view of Inagaki and Kim.
Claim 7 is similarly rejected over claim 5 of U.S. Patent No. 10,572,211 in view of Inagaki and Kim.
Claim 8 is similarly rejected over claim 6 of U.S. Patent No. 10,572,211 in view of Inagaki and Kim.

Claims 5 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 10,198,235 in view of Inagaki, and McGinity. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 5 of Instant Application
Claim 1 of U.S. Patent No. 10,198,235
A display device comprising: 
a display panel, 
a protective substrate, 
5wherein the display panel comprises 
a display region and 
a light-transmitting region at one end of the display panel,
wherein the light-transmitting region is adjacent to the display region, wherein 


the display panel is flexible, wherein 

the display panel is curved to form a ring 

so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, 
wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, 
wherein the light-transmitting region extends beyond the protective substrate, 
wherein the display device is in the form of a cylinder, and 
wherein the display surface side of the display region faces inward.
A display device comprising: 
a first display panel; and 
a second display panel, 
wherein the first display panel comprises 
a first display region and 
a first light-transmitting region adjacent to the first display region, wherein 
the second display panel comprises a second display region and a second light-transmitting region adjacent to the second display region, 
wherein the first display panel and the second display panel are flexible, 
wherein the first display panel and the second display panel are joined to form a ring 
so that the first light-transmitting region at one end of the first display panel overlaps with a display surface side of the second display region 
and the second light-transmitting region at one end of the second display panel overlaps with a display surface side of the first display region, and 




wherein the display device is in the form of a cylinder.
Claim 1 of U.S. Patent No. 10,198,235 discloses display device comprising two display panels overlapping each other but does not disclose a display panel that overlaps itself and that the display surface side of the display region faces inward, and comprises a protective substrate, wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel.
In the same field of endeavor, Inagaki discloses a display device comprising a protective substrate (16 of fig. 21), wherein the display panel comprises a light-blocking region adjacent to the display region (electronic module 19 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of U.S. Patent No. 10,198,235 and the teachings of Inagaki, such that device of Inagaki was modified such that the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to simplify the design by utilizing a single flexible display panel that minimizes discontinuity within the display surface and that enables various images to be displayed on the electronic display in a manner that is easily viewable to a user (Inagaki [0004 - 0005]).
Claim 1 of U.S. Patent No. 10,198,235 in view of Inagaki fails to disclose that the display surface side of the display region faces inward.
Claim 1 of U.S. Patent No. 10,198,235 in view of Inagaki and Kim fails to disclose that the display surface side of the display region faces inward.
In the same field of continues displays, McGinity discloses a cylindrical display (figure on page 1), wherein display surface side of display region faces inward (figure on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 1 of U.S. Patent No. 10,198,235 in view of Inagaki and Kim and the teachings of McGinity, such that the display surface side of the display region would face inward as disclosed by McGinity, with motivation to provides a highly immersive and interactive environment for up to 20 users (Abstract).


Claim 6 is similarly rejected over claim 2 of U.S. Patent No. 10,198,235 in view of Inagaki and McGinity.
Claim 7 is similarly rejected over claim 5 of U.S. Patent No. 10,198,235 in view of Inagaki and McGinity. 
Claim 8 is similarly rejected over claim 6 of U.S. Patent No. 10,198,235 in view of Inagaki and McGinity.


Claims 5 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase and McGinity. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 5 of Instant Application
Claim 7 of U.S. Patent No. 9,940,086
A display device comprising: a display panel, 
5wherein the display panel comprises 
a protective substrate, 


a display region and 

a light-transmitting region at one end of the display panel,
wherein the light-transmitting region is adjacent to the display region, 
wherein the display panel is flexible, wherein the display panel is curved to form a ring so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, 
wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, 
wherein the light-transmitting region extends beyond the protective substrate, 
wherein the display device is in the form of a cylinder, and wherein the display surface side of the display region faces inward.
A display unit comprising: a display panel; and a support, 
wherein the display panel comprises 











a first part and a second part, wherein the display panel is flexible, wherein 
the first part is configured to display an image, wherein 
the second part is configured to transmit visible light, wherein 
the support comprises a first surface having a curved surface and an attachment mechanism on a side opposite to the first surface, wherein 
the attachment mechanism is configured to fix the support to a frame, wherein the display panel is fixed along the first surface of the support, and wherein the second part of the display panel partly extends beyond the support.
Claim 7 of U.S. Patent No. 9,940,086 fails to disclose that device comprises a protective substrate, display region and light-transmitting region wherein light-transmitting region is adjacent to the display region, wherein the display panel is curved to form a ring so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, wherein the display device is in the form of a cylinder, wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, wherein the light-transmitting region extends beyond the protective substrate, and wherein the display surface side of the display region faces inward.
In the same field of endeavor, Inagaki discloses a display device comprising a protective substrate (16 of fig. 21), wherein the display panel comprises a light-blocking region adjacent to the display region (electronic module 19 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 7 of U.S. Patent No. 9,940,086 and the teachings of Inagaki, such that device of Inagaki was modified to comprise a display panel that is flexible and wherein the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to minimize discontinuity within the display surface of the band when worn by a user and provided on the bottom of the user's wrist (Inagaki, [0004 - 0005]).
Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki fails to disclose that display region and light-transmitting region wherein light-transmitting region is adjacent to the display region, wherein the light-transmitting region extends beyond the protective substrate, and wherein the display surface side of the display region faces inward.
In the same field of endeavor, Kawase discloses a display device comprising: a display panel (12 of fig. 10), wherein the display panel comprises a display region (122 of fig. 10) and a light-transmitting 5region adjacent to the display region (transmission section 124 of fig. 10), and a protective substrate (121 of fig. 10 and 3), wherein the light-transmitting region (124 of fig. 10 and 3) extends beyond the protective substrate (121 of fig. 10 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki and the teachings of Kawase such display regions and transparent regions were provided adjacent to each other, with motivation to reduce a non-displaying region with a simple configuration (Kawase [0010]).
Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki and Kawase fails to disclose that the display surface side of the display region faces inward.
In the same field of continues displays, McGinity discloses a cylindrical display (figure on page 1), wherein display surface side of display region faces inward (figure on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase and Kim and the teachings of McGinity, such that the display surface side of the display region would face inward as disclosed by McGinity, with motivation to provides a highly immersive and interactive environment for up to 20 users (Abstract).


Claims 6 and 7 are similarly rejected over claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase, and McGinity.
Claims 8 is similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase, McGinity and Kojima.


Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 10,572,211in view of Inagaki and Kim. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 10,572,211
A display device comprising: 
a display panel, 
a protective substrate, 
5wherein the display panel comprises 
a display region and 
a light-transmitting region at one end of the display panel,
wherein the light-transmitting region is adjacent to the display region, wherein 


wherein the display panel comprises a light-blocking region adjacent to the display region, wherein the light-blocking region comprises a flexible printed circuit and a driver circuit,
the display panel is flexible, wherein 

the display panel is curved to 


form a ring so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, 
wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel,
wherein the light-transmitting region extends beyond the protective substrate,
wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough,
wherein the display device is in the form of a cylinder, and wherein the display surface side of the display region faces inward.
A display device comprising: 
a first display panel; and a second display panel, 
wherein the first display panel comprises 
a first display region and 
a first light-transmitting region adjacent to the first display region, wherein 
the second display panel comprises a second display region and a second light-transmitting region adjacent to the second display region, wherein 

the first display panel and the second display panel are flexible, wherein 
the first display panel and the second display panel are joined to 
form a ring so that the first light-transmitting region at one end of the first display panel overlaps with a display surface side of the second display region and 
the second light-transmitting region at one end of the second display panel overlaps with a display surface side of the first display region, 


wherein the display device is in the form of a cylinder, and wherein the display surface side of the first display region and the display surface side of the second display region face inward.
Claim 1 of U.S. Patent No. 10,572,211 discloses display device comprising two display panels overlapping each other but does not disclose a display panel that overlaps itself, wherein device comprises a protective substrate, wherein the display panel comprises a light-blocking region adjacent to the display region, wherein the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough.
In the same field of endeavor, Inagaki discloses a display device comprising a protective substrate (16 of fig. 21), wherein the display panel comprises a light-blocking region adjacent to the display region (electronic module 19 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of U.S. Patent No. 10,572,211  and the teachings of Inagaki, such that device of Inagaki was modified such that the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to simplify the design by utilizing a single flexible display panel that minimizes discontinuity within the display surface and that enables various images to be displayed on the electronic display in a manner that is easily viewable to a user (Inagaki [0004 - 0005]).
Claim 1 of U.S. Patent No. 10,572,211 in view of Inagaki fails to disclose that the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough.
In the same field of endeavor, Kim discloses a display device (fig. 1), wherein device comprises a protective substrate (substrate 110 of fig. 4), wherein the protective substrate (substrate 110 of fig. 4) is provided on a surface opposite to the display surface side of the display panel (100 of fig. 4), a light-blocking region (DA of fig. 4) comprises a flexible printed circuit (FPCB 300 of fig. 4) and a driver circuit (200 of fig. 2), wherein the protective substrate comprises an opening (160 of fig. 4) to pass the flexible printed circuit therethrough (FPCB 300 of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 1 of U.S. Patent No. 10,572,211 and the teachings of Inagaki, such that device of Inagaki was modified such that a flexible printed circuit board was provided as disclosed by Kim, with motivation to provide a device with reduced tension applied to driver carrying FPCB (Kim, [0009]).


Claim 2 is similarly rejected over claim 2 of U.S. Patent No. 10,572,211 in view of Inagaki and Kim.
Claim 3 is similarly rejected over claim 5 of U.S. Patent No. 10,572,211 in view of Inagaki and Kim.
Claim 4 is similarly rejected over claim 6 of U.S. Patent No. 10,572,211 in view of Inagaki and Kim.

Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 10,198,235 in view of Inagaki, Kim and McGinity. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 10,198,235
A display device comprising: 
a display panel, 
a protective substrate, 
5wherein the display panel comprises 
a display region and 
a light-transmitting region at one end of the display panel,
wherein the light-transmitting region is adjacent to the display region, wherein 

wherein the display panel comprises a light-blocking region adjacent to the display region, wherein the light-blocking region comprises a flexible printed circuit and a driver circuit,
the display panel is flexible, wherein 

the display panel is curved to form a ring 

so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, 
wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, 
wherein the light-transmitting region extends beyond the protective substrate, 
wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough,
wherein the display device is in the form of a cylinder, and 
wherein the display surface side of the display region faces inward.
A display device comprising: 
a first display panel; and 
a second display panel, 
wherein the first display panel comprises 
a first display region and 
a first light-transmitting region adjacent to the first display region, wherein 
the second display panel comprises a second display region and a second light-transmitting region adjacent to the second display region, 
wherein the first display panel and the second display panel are flexible, 
wherein the first display panel and the second display panel are joined to form a ring 
so that the first light-transmitting region at one end of the first display panel overlaps with a display surface side of the second display region 
and the second light-transmitting region at one end of the second display panel overlaps with a display surface side of the first display region, and 




wherein the display device is in the form of a cylinder.
Claim 1 of U.S. Patent No. 10,198,235 discloses display device comprising two display panels overlapping each other but does not disclose a display panel that overlaps itself and that the display surface side of the display region faces inward, and comprises a protective substrate, wherein the display panel comprises a light-blocking region adjacent to the display region, wherein the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough,
In the same field of endeavor, Inagaki discloses a display device comprising a protective substrate (16 of fig. 21), wherein the display panel comprises a light-blocking region adjacent to the display region (electronic module 19 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of U.S. Patent No. 10,198,235 and the teachings of Inagaki, such that device of Inagaki was modified such that the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to simplify the design by utilizing a single flexible display panel that minimizes discontinuity within the display surface and that enables various images to be displayed on the electronic display in a manner that is easily viewable to a user (Inagaki [0004 - 0005]).
Claim 1 of U.S. Patent No. 10,198,235 in view of Inagaki fails to disclose that the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough and that the display surface side of the display region faces inward.
In the same field of endeavor, Kim discloses a display device (fig. 1), wherein device comprises a protective substrate (substrate 110 of fig. 4), wherein the protective substrate (substrate 110 of fig. 4) is provided on a surface opposite to the display surface side of the display panel (100 of fig. 4), a light-blocking region (DA of fig. 4) comprises a flexible printed circuit (FPCB 300 of fig. 4) and a driver circuit (200 of fig. 2), wherein the protective substrate comprises an opening (160 of fig. 4) to pass the flexible printed circuit therethrough (FPCB 300 of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 1 of U.S. Patent No. 10,198,235 and the teachings of Inagaki, such that device of Inagaki was modified such that a flexible printed circuit board was provided as disclosed by Kim, with motivation to provide a device with reduced tension applied to driver carrying FPCB (Kim, [0009]).
Claim 1 of U.S. Patent No. 10,198,235 in view of Inagaki and Kim fails to disclose that the display surface side of the display region faces inward.
In the same field of continues displays, McGinity discloses a cylindrical display (figure on page 1), wherein display surface side of display region faces inward (figure on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 1 of U.S. Patent No. 10,198,235 in view of Inagaki and Kim and the teachings of McGinity, such that the display surface side of the display region would face inward as disclosed by McGinity, with motivation to provides a highly immersive and interactive environment for up to 20 users (Abstract).


Claim 2 is similarly rejected over claim 2 of U.S. Patent No. 10,198,235 in view of Inagaki, Kim and McGinity.
Claim 3 is similarly rejected over claim 5 of U.S. Patent No. 10,198,235 in view of Inagaki, Kim and McGinity. 
Claim 4 is similarly rejected over claim 6 of U.S. Patent No. 110,198,235 0,572,211 in view of Inagaki, Kim and McGinity.


Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase, Kim and McGinity. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 7 of U.S. Patent No. 9,940,086
A display device comprising: a display panel, 
5wherein the display panel comprises 
a protective substrate, 


a display region and 

a light-transmitting region at one end of the display panel,
wherein the light-transmitting region is adjacent to the display region, 
wherein the display panel comprises a light-blocking region adjacent to the display region, wherein the light-blocking region comprises a flexible printed circuit and a driver circuit,
wherein the display panel is flexible, wherein the display panel is curved to form a ring so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, 
wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, 
wherein the light-transmitting region extends beyond the protective substrate, 
wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough,
wherein the display device is in the form of a cylinder, and wherein the display surface side of the display region faces inward.
A display unit comprising: a display panel; and a support, 
wherein the display panel comprises 











a first part and a second part, wherein the display panel is flexible, wherein 
the first part is configured to display an image, wherein 
the second part is configured to transmit visible light, wherein 
the support comprises a first surface having a curved surface and an attachment mechanism on a side opposite to the first surface, wherein 
the attachment mechanism is configured to fix the support to a frame, wherein the display panel is fixed along the first surface of the support, and wherein the second part of the display panel partly extends beyond the support.
Claim 7 of U.S. Patent No. 9,940,086 fails to disclose that device comprises a protective substrate, display region and light-transmitting region wherein light-transmitting region is adjacent to the display region, wherein the display panel is curved to form a ring so that the light-transmitting region at one end of the display panel overlaps with a display surface side of the display 10region, wherein the display device is in the form of a cylinder, wherein the display panel comprises a light-blocking region adjacent to the display region, wherein the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the protective substrate is provided on a surface opposite to the display surface side of the display panel, wherein the light-transmitting region extends beyond the protective substrate, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough and wherein the display surface side of the display region faces inward.
In the same field of endeavor, Inagaki discloses a display device comprising a protective substrate (16 of fig. 21), wherein the display panel comprises a light-blocking region adjacent to the display region (electronic module 19 of fig. 21), wherein display panel is flexible (electronic display 18 of figs. 12 – 15 and 21), the display panel is curved to form a ring (electronic display 18 of fig. 21) so that a region at one end of the display panel overlaps with a display surface side of another region of the display panel (as shown in fig. 21, portion of display 18 overlaps with another portion of display 18), wherein the protective substrate (substrate 16 of fig. 21) is provided on a surface opposite to the display surface side of the display panel (display 18 of fig. 21) and 10wherein the display device is in the form of a cylinder (display 18 of fig. 21 is shaped in a form of a cylinder).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 7 of U.S. Patent No. 9,940,086 and the teachings of Inagaki, such that device of Inagaki was modified to comprise a display panel that is flexible and wherein the display panel was curved so that the first light-transmitting part overlapped with the second display part, with motivation to minimize discontinuity within the display surface of the band when worn by a user and provided on the bottom of the user's wrist (Inagaki, [0004 - 0005]).
Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki fails to disclose that display region and light-transmitting region wherein light-transmitting region is adjacent to the display region, the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the light-transmitting region extends beyond the protective substrate, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough and wherein the display surface side of the display region faces inward.
In the same field of endeavor, Kawase discloses a display device comprising: a display panel (12 of fig. 10), wherein the display panel comprises a display region (122 of fig. 10) and a light-transmitting 5region adjacent to the display region (transmission section 124 of fig. 10), and a protective substrate (121 of fig. 10 and 3), wherein the light-transmitting region (124 of fig. 10 and 3) extends beyond the protective substrate (121 of fig. 10 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki and the teachings of Kawase such display regions and transparent regions were provided adjacent to each other, with motivation to reduce a non-displaying region with a simple configuration (Kawase [0010]).
Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki and Kawase fails to disclose that the light-blocking region comprises a flexible printed circuit and a driver circuit, wherein the protective substrate comprises an opening to pass the flexible printed circuit therethrough and that the display surface side of the display region faces inward.
In the same field of endeavor, Kim discloses a display device (fig. 1), wherein device comprises a protective substrate (substrate 110 of fig. 4), wherein the protective substrate (substrate 110 of fig. 4) is provided on a surface opposite to the display surface side of the display panel (100 of fig. 4), a light-blocking region (DA of fig. 4) comprises a flexible printed circuit (FPCB 300 of fig. 4) and a driver circuit (200 of fig. 2), wherein the protective substrate comprises an opening (160 of fig. 4) to pass the flexible printed circuit therethrough (FPCB 300 of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki and Kawase and teachings of Kim, such that device of Inagaki was modified such that a flexible printed circuit board was provided as disclosed by Kim, with motivation to provide a device with reduced tension applied to driver carrying FPCB (Kim, [0009]).
In the same field of continues displays, McGinity discloses a cylindrical display (figure on page 1), wherein display surface side of display region faces inward (figure on page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase and Kim and the teachings of McGinity, such that the display surface side of the display region would face inward as disclosed by McGinity, with motivation to provides a highly immersive and interactive environment for up to 20 users (Abstract).


Claims 2 and 3 are similarly rejected over claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase, Kim and McGinity.
Claims 4 is similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,940,086 in view of Inagaki, Kawase, Kim, McGinity and Kojima.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623